POWELL, P. J.
Kent Ganóte entered a plea of guilty in the court of common pleas of Tulsa county to a charge of unlawful sale of intoxicating liquor. This was on the 1st day of April, 1952. Prior thereto, and on the 11th day of March, 1952, he had entered a plea of not guilty and demanded trial by jury. The jury was available for the trial the day thereafter that the case was set for trial, and he thereupon changed his plea from “not guilty” to “guilty.” The court entered judgment on the plea of guilty, assessing punishment at 30 days in the county jail, and a fine of $75, sentence to run concurrently with judgment entered in another case at the same time decided (No. 71356), in the same court.
Being dissatisfied with the punishment inflicted, or just to put off the day of reckoning, one or both, an appeal was perfected to this court. No evidence being taken and no motion for new trial was filed. In the petition in error the complaint only is that penalty is excessive. No brief has been filed, and oral argument on behalf of defendant was waived.
Under the facts stated, and in view of the long published rules of this court, 9 further consideration of the case it not justified. B
The judgment of the court of common pleas of Tulsa county is affirmed. 9
JONES and BRETT, JJ., concur.